

100 S1774 PCS: Undetectable Firearms Reauthorization Act of 2013
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 252113th CONGRESS1st SessionS. 1774IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Nelson (for himself and Mr. Schumer) introduced the following bill; which was read the first timeDecember 9, 2013Read the second time and placed on the calendarA BILLTo reauthorize the Undetectable Firearms Act of 1988 for 1 year.1.Short titleThis Act may be cited as the Undetectable Firearms Reauthorization Act of 2013.2.Extension of sunset provisionSection 2(f)(2) of the Undetectable Firearms Act of 1988 (Public Law 100–649; 18 U.S.C. 922 note) is amended in the matter preceding subparagraph (A) by striking 25 and inserting 26.December 9, 2013Read the second time and placed on the calendar